 “We the peoples of the United Nations, determined ...”. Yes, these are bold and visionary words drafted 70 years ago, providing the United Nations with its sense of purpose and the world with a vision that continues to inspire and motivate us.
I have always believed in this vision. We all do, in fact. Yet, in spite of all the good intentions and the inspiration we continue to draw from the Charter, something seems to be sorely lacking. That something is determination. President Lykketoft’s urging for a new commitment to action more than confirms this. His experience affords him the privilege of speaking his mind, and so does mine.
We must look around us. Let us look at the world. It is a world lacking in determination, a world torn apart by vicious wars and conflicts. It is a world where poverty, hunger, famine and epidemics continue to grow unabated, where inequality, injustice and disparity are on the rise; a world where environmental degradation and despoliation go unchecked; a world — our world — menaced by climate change.
Is that the legacy we want to leave to our children? No, my friends, it cannot be so. We must hear the cries of children who are hungry or in distress. We must hear the cries of despair of islanders affected by climate change. We must feel the pain of women struggling to keep their children alive. We must stop spending money to destroy lives. Instead, we must act together, not only to keep alive those struggling to survive, but to give meaning to their lives. We therefore have a duty and an obligation to change the world we live in and to make it a better place for current and future generations.
We can make that happen if we set our minds to it; if we, who are in the privileged position of leading our peoples, accept our responsibilities; if we cast aside indecisiveness; if we look beyond the narrow pursuit of ideological and national interests. We can make it happen if we adopt the principles of justice and fairness, not half-heartedly but resolutely.
Let us start with the United Nations itself. Its lofty ideals are as relevant today as when it was founded. However, its structures of governance, particularly the Security Council, are not. In today’s world, it represents a fundamentally undemocratic and unrepresentative institution. The same applies to the international organizations set up in the wake of the creation of the United Nations. We have to make them relevant to the realities of the present era. We need action, determination and commitment to set things right, to make all of them relevant to the century we live in and to give true meaning to an all-inclusive and participatory democracy.
15-29437 21/26

A/70/PV.17 29/09/2015
We also need resolute action if the spirit and essence of sustainable development is to be truly embraced globally. Many challenges still remain, especially for small island developing States (SIDS). We are the sentinels of nature and the guardians of the oceans. But the actions — or inaction, as the case may be — of others threaten our livelihood and our very existence. As Pope Francis has just emphasized, we must break the current growth model and give primacy to the protection of nature over consumerism, thereby minimizing the effects of climate change. Climate change is not of small island States’ making, yet we bear the full brunt of it. That is why we shall never cease to raise the issue in every forum, including this one, because we are the conscience of the world.
The President’s acceptance speech (see A/69/PV.94) set the tone for a new commitment to action and, I believe, to determination. The two are indivisible. They form an appropriate backdrop to the 2030 Agenda for Sustainable Development (resolution 70/1). The 2030 Agenda sets realistic Goals, targets and a time frame for the creation of a better world, leaving no one behind. It is an all-inclusive Agenda, which makes it abundantly clear that there can be no sustainable development without peace and no peace without sustainable development.
Sustainability has always been and will continue to be at the heart of the development efforts of the Seychelles. Together with our fellow small island developing States, we have been actively engaged in this discourse to ensure that our concerns and needs are adequately addressed. The engagement of the United Nations under the Secretary-General’s bold leadership has given us a ray of hope. We have again seen many commitments and pledges. But will those alone resolve our challenges? No, not unless they are translated into concrete actions.
The application — or rather, the non-application — of the principle of special and differential treatment for small island developing States is one of our major preoccupations. It is not because some of us have achieved upper-middle-income or high-income status that our development efforts are thwarted by the non-provision of international funds at concessionary rates. A one-size-fits-all approach to development cannot be the order of the day. It is unjust and morally inacceptable. We, the inhabitants of small island developing States, will never cease to remind everyone
of this. That is because islands remain the moral compass of the world, and because our own agenda is inextricably linked to that of humankind. We will always insist on the need for a more tailored approach in tackling the specific challenges we face, one that takes our vulnerabilities into account. The lack of an appropriate vulnerability index that can be applied effectively to development hampers the effective empowerment of small island developing States.
Goal 14 of the 2030 Agenda is of particular importance to all SIDS and coastal States. It presents us with a unique opportunity to set a standard for global governance of the oceans and seas. The Goal to conserve and sustainably use the oceans, seas and marine resources for sustainable development provides the thrust for the blue economy. That concept has been adopted by many small island developing States as a mechanism for realizing sustainable growth, based on an ocean economy and an ocean governance. The Barbados Programme of Action, the Mauritius Strategy and the SIDS Accelerated Modalities of Action (SAMOA) Pathway are key to this. For oceanic nations, the sea is our lifeblood and the blue economy is the catalyst through which we can learn to thrive.
But we cannot thrive in an environment of insecurity. Maritime security is of the utmost importance to the vast majority of SIDS and to coastal States. In our part of the world, though piracy is on the wane, we must remain vigilant. As we have demonstrated in the case of piracy, however, global alliances have made a difference in providing security where there was none. In that regard, I would like to express my gratitude to the United Nations and other international partners for all their support in our fight against piracy in the Indian Ocean. My hope is that this model will be replicated in order to tackle similar issues that threaten our collective resolve to build lasting peace. The likes of terrorist organizations pose threats that have lasting repercussions, reverberating across borders. The growing refugee crisis reminds us that we should all shoulder the burden of fighting the ideologies of hate and embrace the bonds of fraternity and solidarity.
Looking forward to the Climate Change Conference in Paris, let us use the little time that is left to build further momentum and support in order to reach an ambitious and universal agreement to combat climate change. Paris is not just another international negotiation. It will be the crucial and decisive moment
22/26 15-29437

29/09/2015 A/70/PV.17
of choice for all of us. We cannot allow ourselves to be condemned to the wrong side of history by our collective failure to reach an agreement. The stakes are too high. An agreement is within our reach, provided we are able to summon the collective political will and leadership. The time is now. We can make it happen. We must make it happen. We must fulfil the promises and commitments made, especially in terms of financing options to build climate resilience. In that regard, we call on all developed countries to honour their commitments for the mobilization of $100 billion annually by 2020 for the operationalization of the Green Climate Fund.
Seychelles is one of the smallest Members of the United Nations family and will continue to play an active role in the Organization’s efforts to create a just and safer world. The observance of the seventieth anniversary of the United Nations is a unique opportunity to transform the world by our own efforts and commitments and to ensure that collective cooperation and partnership triumph over rivalry and mistrust. In that spirit, we salute the rapprochement between the United States of America and Cuba.
We have a unique opportunity to choose the future we want for ourselves and for our youth and our children. We must give them a better deal because they deserve a better deal. Let us truly become what we are destined to be — committed, determined, united and empowered nations forging our future together. Yes, together.
